Citation Nr: 1729038	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with left subdural hematoma, intracranial hemorrhage and cerebral contusion with traumatic headaches.   

2.  Entitlement to an initial rating in excess of 40 percent for residuals of TBI.

3.  Entitlement to an initial rating in excess of 10 percent for status post craniotomy secondary to TBI with residual scar. 

4.  Entitlement to an initial rating in excess of 10 percent for total anosmia secondary to TBI with resultant injury to the olfactory nerves.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his July 2009 VA Form 9, the Veteran requested to appear before a member of the Board for a hearing.  He was scheduled for a hearing in March 2016 but failed to appear.  The Veteran provided good cause for missing the scheduled hearing in a March 2016 statement.  In June 2016, the Board remanded the appeal in order to reschedule the Board hearing. 

The AOJ sent the Veteran an August 2016 letter stating that the Board hearing had been rescheduled to October 2016.  The Veteran did not appear for the scheduled October 2016 hearing.  However, it appears that the August 2016 notification letter was not sent to the Veteran's current mailing address.  The March 2016 statement from the Veteran included his mailing address at that time, which is the same address currently on record for the Veteran in the Veterans Appeals Control and Locator System (VACOLS) and the Veterans Benefits Management System (VBMS), but is different than the address used on the August 2016 notification letter.  A June 2017 letter from the Douglas County Sheriff's Office includes the Veteran's mailing address and is the same mailing address on record in VACOLs and VBMS and is not the address used on the August 2016 notification letter.  

Given that it appears that the August 2016 notification letter was not sent to the Veteran's current known mailing address, this appeal must be remanded in order to reschedule the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board either in person at the RO (travel board hearing) or via videoconference, whichever is most convenient for the Veteran.  The AOJ should ensure that the notification letter is sent to the Veteran's current mailing address in VACOLS and VBMS.  The Veteran's representative should also be provided a copy of the notification letter.      

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




